780 N.W.2d 253 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jason Alexander LaROSE, Defendant-Appellant.
Docket No. 139699. COA No. 292610.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the July 27, 2009 order *254 of the Court of Appeals is considered. We DIRECT former appellate counsel, Phillip Comorski, to file a supplemental brief addressing the reason(s) for his failure to file, on direct review, the motion for resentencing and application for leave to appeal within the deadlines set forth in MCR 7.205(F). The lower court record reflects that counsel did not file a motion for resentencing within 6 months of defendant's sentencing date and failed to file the application for leave to appeal within 21 days of the June 2006 denial of the resentencing motion. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.